Citation Nr: 1035086	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1970 to March 1972.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating of the 
Philadelphia, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2009, a hearing was held before 
a Decision Review Officer (DRO) at the RO.  In January 2010, a 
Travel Board hearing was held before the undersigned.  
Transcripts of both hearings are associated with the Veteran's 
claims file.  In April 2010, this matter was remanded for further 
development.


FINDING OF FACT

The Veteran's claim of service connection for bilateral hearing 
loss was granted by the Philadelphia RO in a September 2010 
rating decision; there is no remaining case or controversy 
pertaining to such claim for the Board to consider.


CONCLUSION OF LAW

The Board has no further jurisdiction in the matter of service 
connection for bilateral hearing loss, as such benefit has been 
granted.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 19.4, 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, as the Veteran's claim is being 
dismissed for reasons explained below, further discussion of the 
impact of the VCAA is not necessary.

Criteria, Evidence and Analysis

The Board has jurisdiction where there is a question of law or 
fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  As noted above, the Veteran's claim of 
service connection for bilateral hearing loss was recently 
granted by the RO; therefore, there is no question of law or fact 
in the matter for the Board to consider.  Under 38 U.S.C.A. 
§ 7105(d)(5), in such circumstances the appeal is to be 
dismissed.


ORDER

The appeal seeking service connection for bilateral hearing loss 
is dismissed, as moot.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


